 



Exhibit 10.47

 

NATIONAL INSTITUTES OF HEALTH

 

FIRST AMENDMENT TO L-107-2015/0

 

This is the first amendment (“First Amendment”) of the agreement by and between
the National Institutes of Health (“NIH”) within the Department of Health and
Human Services (“HHS”), and Lion Biotechnologies, Inc. having an effective date
of February 9, 2015 and having NIH Reference Number L-107-2015/0 (“Agreement”).
This First Amendment, having NIH Reference Number L-107-2015/1, is made between
the NIH through the Office of Technology Transfer, NIH, having an address at
6011 Executive Boulevard, Suite 325, Rockville, Maryland 20852-3804, U.S.A., and
Lion Biotechnologies, Inc., having an office at 112 West 34th Street, 17th
Floor, New York, NY 10120 (the “Licensee”). This First Amendment includes, in
addition to the amendments made below, 1) a Signature Page and 2) Attachment 1
(Royalty Payment Information).

 

WHEREAS, the NIH and the Licensee desire that the Agreement be amended a first
time as set forth below in order to expand the License Field of Use and License
Patent Rights under L-107-2015/0.

 

WHEREAS, the NIH and the Licensee desire that the Agreement terminates
nonexclusive license L-129-2011, upon execution.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the NIH and the

Licensee, intending to be bound, hereby mutually agree to the following:

 

1)The Cover Page’s "Serial Number(s) of Licensed Patent(s) or Patent
Application(s)" section and Appendix A's Patent(s) or Patent Application(s)'s
section shall be deleted and replaced with the following:

 

Group A

 

I.U.S. Provisional Patent Application No. 61/237,889, filed August 26, 2009
entitled “Adoptive cell therapy with young T cells” (HHS Ref No.
E-273-2009/0-US-01);

 

II.U.S. Patent No. 8,383,099 issued February 26, 2013 entitled “Adoptive cell
therapy with young T cells” (HHS Ref No. E-273-2009/0-US-02);

 

III.U.S. Patent No. 9,074,185issued July 7, 2015 entitled “Adoptive cell therapy
with young T cells” (HHS Ref No. E-273-2009/0-US-03);

 

IV.U.S. Provisional Patent Application No. 61/466,200 filed March 22,
2011entitled “Methods of growing tumor infiltrating lymphocytes in gas-permeable
containers” (HHS Ref No. E-114- 2011/0-US-01);

 

V.PCT Application No. PCT/US2012/029744 filed March 20, 2012 entitled “Methods
of growing tumor infiltrating lymphocytes in gas-permeable containers” (HHS Ref
No. E-114-2011/0-PCT- 02);

 

VI.U.S. Patent Application No. 13/424,646 filed May 20, 2012 entitled “Methods
of growing tumor infiltrating lymphocytes in gas-permeable containers” (HHS Ref
No. E-114-2011/0-US-03);

 

VII.U.S. Provisional Patent Application No. 61/846,161 filed July 15, 2013
entitled "Methods of Preparing Anti-human Papillomavirus Antigen T Cells" (HHS
Ref No. E-494-2013/0-US-01);

 

VIII.PCT Application No. PCT/US2014/046478 filed July 14, 2014 entitled "Methods
of Preparing Anti-human Papillomavirus Antigen T Cells" (HHS Ref No.
E-494-2013/0-PCT-02);

 

 



A-128-2015              

CONFIDENTIAL -NIH

First Amendment of L-107-2015/0 Model 09-2006 (updated 8-2012)

 

Final

 

Lion Biotechnologies, Inc. Page 1 of 12

 

September 30, 2015

 









 

 

 

Group B

 

I.U.S. Provisional Patent Application No. 60/408,681, filed September 6, 2002
entitled “Immunotherapy with in vitro-selected antigen-specific lymphocytes
after nonmyeloablative lymphodepleting chemotherapy” (HHS Ref No.
E-275-2002/0-US-01);

 

II.PCT Application No. PCT/US2003/027873 filed September 5, 2003 entitled
“Immunotherapy with in vitro-selected antigen-specific lymphocytes after
nonmyeloablative lymphodepleting chemotherapy” (HHS Ref No.
E-275-2002/1-PCT-01);

 

III.U.S. Patent No. 8,034,334 issued October 11, 2011 entitled “Immunotherapy
with in vitro-selected antigen-specific lymphocytes after nonmyeloablative
lymphodepleting chemotherapy” (HHS Ref No. E-275-2002/1-US-02);

 

IV.European Patent Application No. 03794636.5 filed April 4, 2005 entitled
“Immunotherapy with in vitro-selected antigen-specific lymphocytes after
nonmyeloablative lymphodepleting chemotherapy” (HHS Ref No. E-275-2002/1-EP-03);

 

V.Canadian Patent No. 2,497,552 issued May 27, 2014 entitled “Immunotherapy with
in vitro- selected antigen-specific lymphocytes after nonmyeloablative
lymphodepleting chemotherapy” (HHS Ref No. E-275-2002/1-CA-04);

 

VI.Australian Patent No. 2003265948 issued September 3, 2009 entitled
“Immunotherapy with in vitro-selected antigen-specific lymphocytes after
nonmyeloablative lymphodepleting chemotherapy” (HHS Ref No. E-275-2002/1-AU-05);

 

VII.U.S. Patent No. 8,287,857 issued October 16, 2012 entitled “Immunotherapy
with in vitro-selected antigen-specific lymphocytes after nonmyeloablative
lymphodepleting chemotherapy” (HHS Ref No. E-275-2002/1-US-06);

 

2)Appendix C, Paragraph IV shall be deleted in its entirety and replaced with
the following:

 

IV.The Licensee agrees to pay the NIH Benchmark royalties within sixty (60) days
of achieving each Benchmark listed below by Licensee or its sublicensees for
each Licensed Product or Licensed Process:

 

(a)For successful completion of the first Licensee-sponsored Phase 2 clinical
study in each indication of the Licensed Field of Use.

 

i.Melanoma: [* * *]

 

ii.Breast cancer: [* * *]

 

iii.Lung cancer: [* * *]

 

iv.HPV-positive cancer: [* * *]

 

v.Bladder cancer: [* * *]

 



A-128-2015              

CONFIDENTIAL -NIH

First Amendment of L-107-2015/0 Model 09-2006 (updated 8-2012)

 

Final

 

Lion Biotechnologies, Inc. Page 2 of 12

 

September 30, 2015

 

 



 

 

 

(b)For successful completion of the first Licensee-sponsored Phase 3 clinical
study for each indication in the Licensed Field of Use.

 

i.Melanoma: [* * *]

 

ii.Breast Cancer: [* * *]

 

iii.Lung cancer: [* * *]

 

iv.HPV-positive cancer: [* * *]

 

v.Bladder Cancer: [* * *]

 





(c)Upon the first FDA approval or foreign equivalent for a Licensed Product or
Licensed Process

for each indication in the Licensed Field of Use.

 

i.Melanoma: [* * *]

 

ii.Breast cancer: [* * *]

 

iii.Lung cancer: [* * *]

 

iv.HPV-positive cancer: [* * *]

]

v.Bladder cancer: [* * *]

 

(d)For the First Commercial Sale of a Licensed Product or Licensed Process in
the United States for each indication in the Licensed Field of Use.

 

i.Melanoma: [* * *]

 

ii.Breast cancer: [* * *]

 

iii.Lung cancer: [* * *]

 

iv.HPV-positive cancer: [* * *]

 

v.Bladder cancer: [* * *]

 





(e)For the First Commercial Sale of a Licensed Product or Licensed Process in
any foreign country for each indication in the Licensed Field of Use.

 

i.Melanoma: [* * *]

 

ii.Breast cancer: [* * *]

 

iii.Lung cancer: [* * *]

 

iv.HPV-positive cancer: [* * *]

 

v.Bladder cancer: [* * *]

 

 



A-128-2015              

CONFIDENTIAL -NIH

First Amendment of L-107-2015/0 Model 09-2006 (updated 8-2012)

 

Final

 

Lion Biotechnologies, Inc. Page 3 of 12

 

September 30, 2015

 

 



 

 

 

(f)The first time the aggregate Net Sales of all Licensed Products or Licensed
Processes achieve the following thresholds, the Licensee pays the following
one-time Benchmark royalties:

 



(1)[* * *] when the aggregate Net Sales of all Licensed Products or Licensed
Processes reaches five hundred fifty million dollars ($50,000,000.00).

 

(2)[* * *] when the aggregate Net Sales of all Licensed Products or Licensed
Processes reaches one billion dollars ($1,000,000,000.00).

 



For purposes of this Agreement, “successful completion of a Licensee-sponsored
Phase 2 Clinical Study” shall mean, with respect to a specified construct,
formulation and dose of a specified Licensed Product in a specified cancer
indication, the statistical demonstration in a pivotal Phase 2 Clinical Study of
safety and efficacy, sufficient to support a Phase 3 clinical trial submission
by the Licensee for such specified construct, formulation and dose of such
specified Licensed Product for the treatment of such specified cancer
indication.

 

For purposes of this Agreement, “successful completion of a Licensee-sponsored
Phase 3 Clinical Study” shall mean, with respect to a specified construct,
formulation and dose of a specified Licensed Product in a specified cancer
indication, the statistical demonstration in a pivotal Phase 3 Clinical Study of
safety and efficacy, sufficient to support a BLA submission by the Licensee for
such specified construct, formulation and dose of such specified Licensed
Product for the treatment of such specified cancer indication.

 

For the purposes of this Agreement, there will be only one royalty payment
required for each indication for each milestone. For example, there will be only
one royalty payment due for each milestone above in HPV- positive cancer.
Therefore, sub-indications of HPV-positive cancer will not each require separate
royalty payments.

 

3)Appendix B will be deleted in its entirety and replaced with Appendix B in
this agreement.

4)Appendix D will be deleted in its entirety and replaced with Appendix D in
this agreement.

5)Appendix E shall be deleted in its entirety and replaced with Appendix E in
this agreement.

6)Within sixty (60) days of the execution of this First Amendment, the Licensee
shall pay the NIH an amendment issue royalty in the sum of [* * *] in two
installments as follows: The first installment of [* * *] shall be payable
within sixty (60) days from the effective date of this First Amendment; and the
second installment of [* * *] shall be payable (i) on or before the one (1) year
anniversary of the effective date of this First Amendment or (ii) on or before
the termination date of this First Amendment, whichever occurs sooner. Payment
options may be found in Attachment 1.

 

7)In the event any provision(s) of the Agreement is/are inconsistent with
Attachment 1 and/or 2, such provision(s) is/are hereby amended to the extent
required to avoid such inconsistency and to give effect to the shipping and
payment information in such Attachment 1.

 

8)All terms and conditions of the Agreement not herein amended remain binding
and in effect.

 

9)The terms and conditions of this First Amendment shall, at the NIH’s sole
option, be considered by the NIH to be withdrawn from the Licensee’s
consideration and the terms and conditions of this First Amendment, and the
First Amendment itself, to be null and void, unless this First Amendment is
executed by the Licensee and a fully executed original is received by the NIH
within sixty (60) days from the date of the NIH’s signature found at the
Signature Page.

10)This First Amendment is effective upon execution by all parties.

 



SIGNATURES BEGIN ON NEXT PAGE

 



A-128-2015              

CONFIDENTIAL -NIH

First Amendment of L-107-2015/0 Model 09-2006 (updated 8-2012)

 

Final

 

Lion Biotechnologies, Inc. Page 4 of 12

 

September 30, 2015

 

 



 

 

 

[image_001.jpg]

 



A-128-2015              

CONFIDENTIAL -NIH

First Amendment of L-107-2015/0 Model 09-2006 (updated 8-2012)

 

Final

 

Lion Biotechnologies, Inc. Page 5 of 12

 

September 30, 2015

 

 



 

 

 





II. Official and Mailing Address for Financial notices (the Licensee’s contact
person for royalty payments):

 

Peter Ho, Ph.D.

Director, Business Development 112 West 34th Street, 17th Floor

New York, NY 10120Phone: 212-946-4856

Email: peter.ho@lionbio.com

 

 

Any false or misleading statements made, presented, or submitted to the
Government, including any relevant omissions, under this Agreement and during
the course of negotiation of this Agreement are subject to all applicable civil
and criminal statutes including Federal statutes 31 U.S.C. §§3801-3812 (civil
liability) and 18 U.S.C. §1001 (criminal liability including fine(s) or
imprisonment).

 

 



A-128-2015              

CONFIDENTIAL -NIH

First Amendment of L-107-2015/0 Model 09-2006 (updated 8-2012)

 

Final

 

Lion Biotechnologies, Inc. Page6 of 12

 

September 30, 2015

 

 



 

 



APPENDIX B – LICENSED FIELDS OF USE AND TERRITORY

 

 

VIII.Licensed Fields of Use:

 

The use of the Licensed Patent Rights to develop, manufacture, distribute, sell,
and use unselected whole autologous tumor infiltrating lymphocyte (TIL) adoptive
cell therapy products for the treatment of metastatic melanoma, lung, breast,
bladder, and HPV-positive cancers. Specifically excluded from this Agreement are
methods of generating or using selected subpopulations of TIL and the use of T
cell receptors isolated from TIL.

 

Tumor infiltrating lymphocytes (TIL) are a subset of T lymphocytes (T cells)
that migrate and are located within a tumor site. TIL isolated from these tumor
sites exhibit natural anti-tumor activity without genetic modifications. For the
avoidance of doubt, cell therapy products involving genetically modified TIL or
TIL selected for reactivity against cancer-specific mutations are excluded from
the Licensed Fields of Use, unless such cell therapy products are a combination
of unselected, unmodified TIL therapy with the Licensee’s proprietary
technologies or the Licensee’s in-licensed technologies.

 

 

IX.Licensed Territory: Worldwide

 



A-128-2015              

CONFIDENTIAL -NIH

First Amendment of L-107-2015/0 Model 09-2006 (updated 8-2012)

 

Final

 

Lion Biotechnologies, Inc. Page 7 of 12

 

September 30, 2015

 

 



 

 

 





APPENDIX D – BENCHMARKS AND PERFORMANCE

 









  Benchmark Deadline       I. [* * *] [* * *]       II. [* * *] [* * *] III. [*
* *] [* * *] IV [* * *] [* * *]             V. [* * *] [* * *] VI. [* * *] [* *
*]       VII. [* * *] [* * *] VIII. [* * *] [* * *] IX. [* * *] [* * *] X. [* *
*] [* * *] XI. [* * *] [* * *] XII. [* * *] [* * *] XIII. [* * *] [* * *]

 

 



A-128-2015              

CONFIDENTIAL -NIH

First Amendment of L-107-2015/0 Model 09-2006 (updated 8-2012)

 

Final

 

Lion Biotechnologies, Inc. Page 8 of 12

 

September 30, 2015

 

 



 

 

 





APPENDIX E – COMMERCIAL DEVELOPMENT PLAN

 



Licensee intends to use the licensed technology to develop and commercialize a
product based on T cells derived from tumors or tumor-infiltrating lymphocytes
(TIL) to treat patients with melanoma, HPV-associated cancers, bladder cancer,
breast cancer, lung cancer, and other solid tumors.

 

In August 2011, Licensee entered into a Cooperative Research and Development
Agreement (CRADA) with the National Cancer Institute (NCI) to develop and
evaluate improved adoptive cell transfer (ACT) based immunotherapies using TIL
to treat patients with metastatic melanoma utilizing the business development
expertise and resources of Licensee (C-057-2011, NCI 02734). The CRADA includes
the development of improved methods for the generation and selection of TIL,
standard operating procedures (SOPs) for large-scale TIL growth, selection and
testing to support the FDA approval of an ACT/TIL therapy approach. It further
includes clinical trials designed and implemented to evaluate the clinical
effectiveness of ACT/TIL therapy resulting from large-scale techniques in
patients with metastatic melanoma based on the proprietary NCI Surgery Branch
technology and approaches developed as part of the CRADA.

 

In January 2015, Licensee amended its CRADA with the NCI, increasing Licensee’s
funding of ACT/TIL therapy research from $1 million to $2 million per year. This
amendment to the original CRADA dated August 2011 expanded the scope of the
research to include HPV-positive, lung, breast and bladder cancers. Specifically
this CRADA will (1) support the in vitro development of improved methods for the
large scale generation and selection of TIL with anti-tumor reactivity from
patients with metastatic melanoma, bladder, lung, triple-negative breast, and
HPV-positive cancers, based on ACT/TIL therapies developed by and proprietary to
the NCI Surgery Branch, to be used for large scale production of TIL for the ACT
treatment of patients with these cancers; (2) develop these approaches for large
scale TIL generation that are in accord with Good Manufacturing Practice (GMP)
procedures suitable for use in treating patients with metastatic melanoma,
bladder, lung, triple-negative breast, and HPV- positive cancers; and (3)
develop clinical trials using these improved methods of large scale TIL
generation as well as improved patient preparative regimens with the goal of
commercializing the ACT/TIL therapy approach for treating patients with
metastatic melanoma, bladder, lung, triple-negative breast, and HPV-positive
cancers.

 

Under the expanded CRADA, Licensee agrees to:

 

(a)Develop, implement and evaluate GMP procedures for the large scale production
of TIL suitable for infusion into patients with metastatic melanoma, bladder,
lung, triple-negative breast, and HPV- positive cancers.

 

(b)Conduct studies including scale-out for the methods of expansion of
individualized lymphocyte treatments, assays for product and in-process
performance, and harmonization assays for centralized process development and
determination of TIL product consistency. Additional studies may be conducted
for the development of qualifying assays and process development related to
scale-out of the TIL expansion process.

 

(c)Consult with the FDA to determine the appropriate clinical trial design
necessary to secure approval for the commercial development of TIL therapy for
patients with metastatic melanoma, bladder, lung, triple-negative breast, and
HPV-positive cancers and sponsor the IND for these new clinical protocols and
serve as the coordinating center for the multicenter licensing clinical trials.

 

(d)Supply TIL in sufficient quantities to the NCI Surgery Branch and other
multicenter sites to complete the planned clinical trials (including the
licensing trial) needed for FDA approval of TIL. Support the establishment of a
central facility for the processing and provision of TIL for the planned
studies.

 



A-128-2015              

CONFIDENTIAL -NIH

First Amendment of L-107-2015/0 Model 09-2006 (updated 8-2012)

 

Final

 

Lion Biotechnologies, Inc. Page 9 of 12

 

September 30, 2015

 

 



 

 

 

Furthermore, under the expanded CRADA, Licensee, NCI and the Surgery Branch
agree to:

 

(e)Develop SOPs for large scale TIL growth, selection and testing to support the
FDA approval of the ACT/TIL therapy approach. Attend joint meetings with the FDA
to define the exact format and criteria needed in the clinical trial(s) to
obtain FDA approval.

 

(f)Develop, conduct and evaluate multi-institutional clinical trials (to include
the NCI Surgery Branch as a clinical trial site) for patients with metastatic
melanoma, bladder, lung, triple-negative breast and HPV-positive cancers treated
with TIL that can be used as licensing trials required for FDA approval and
subsequent commercialization of TIL.

 

(g)Conduct assays to be used in the selection of appropriate cells (based on
both functional and phenotypic criteria) to optimize the effectiveness of the
adoptive transfer.

 

(h)Exchange information and expertise to further the successful development of
TIL therapy for patients with metastatic melanoma, bladder, lung,
triple-negative breast and HPV-positive cancers.

 

The overall strategy for commercial development and program prioritization for
an ACT/TIL product for the treatment of metastatic melanoma, HPV-positive,
breast, lung and bladder cancers will be informed by the results of the research
under the amended CRADA is summarized below.

 

Clinical Development

 

[* * *]

 



A-128-2015              

CONFIDENTIAL -NIH

First Amendment of L-107-2015/0 Model 09-2006 (updated 8-2012)

 

Final

 

Lion Biotechnologies, Inc. Page1 0 of 12

 

September 30, 2015

 

 



 

 

 

ATTACHMENT 1 – ROYALTY PAYMENT OPTIONS

 

 

The OTT License Number MUST appear on payments, reports and correspondence.

 

Automated Clearing House (ACH) for payments through U.S. banks only

 

The NIH encourages its licensees to submit electronic funds transfer payments
through the Automated Clearing House (ACH). Submit your ACH payment through the
U.S. Treasury web site located at:
https://www.pay.gov/public/form/start/28680443. Locate the "NIH Royalty Payment
Page" through the HHS link in the Pay.gov "Agency List".

 

Electronic Funds Wire Transfers

 

The following account information is provided for wire payments. In order to
process payment via Electronic Funds Wire Transfer sender MUST supply the
following information within the transmission:

 



Drawn on a U.S. bank account via FEDWIRE should be sent directly to the
following account:   Beneficiary Account: Federal Reserve Bank of New York or
TREAS NYC Bank: Federal Reserve Bank of New York ABA# 021030004 Account Number:
75080031 Bank Address: 33 Liberty Street, New York, NY 10045 Payment Details:
License Number (L-XXX-XXXX)   Name of the Licensee

 





Drawn on a foreign bank account should be sent directly to the following
account. Payment must be sent in U.S. Dollars (USD) using the following
instructions:

 





Beneficiary Account: Federal Reserve Bank of New York/ITS or FRBNY/ITS Bank:
Citibank N.A. (New York) SWIFT Code: CITIUS33 Account Number: 36838868 Bank
Address: 388 Greenwich Street, New York, NY 10013 Payment Details (Line 70): NIH
75080031   License Number (L-XXX-XXXX)   Name of the Licensee     Detail of
Charges (line 71a): Charge Our

 



A-128-2015              

CONFIDENTIAL -NIH

First Amendment of L-107-2015/0 Model 09-2006 (updated 8-2012)

 

Final

 

Lion Biotechnologies, Inc. Page 11 of 12

 

September 30, 2015

 

 



 

 

 





Checks

 

All checks should be made payable to “NIH Patent Licensing”

 

Checks drawn on a U.S. bank account and sent by US Postal Service should be sent
directly to the following address:

 

National Institutes of Health (NIH)

P.O. Box 979071

St. Louis, MO 63197-9000

 

Checks drawn on a U.S. bank account and sent by overnight or courier should be
sent to the following address:

 

US Bank

Government Lockbox SL-MO-C2GL 1005 Convention Plaza

St. Louis, MO 63101 Phone: 314-418-4087

 

Checks drawn on a foreign bank account should be sent directly to the following
address:

 

National Institutes of Health (NIH) Office of Technology Transfer Royalties
Administration Unit 6011 Executive Boulevard

Suite 325, MSC 7660

Rockville, Maryland 20852

 

 



A-128-2015              

CONFIDENTIAL -NIH

First Amendment of L-107-2015/0 Model 09-2006 (updated 8-2012)

 

Final

 

Lion Biotechnologies, Inc. Page 12 of 12

 

September 30, 2015

 

 



 

